Opinion of the Court, the Hon. George W. Wall, Judge. This was an action of debt on the official bond of Aaron P. Cole as county treasurer of Clark county. The plaintiffs recovered a judgment fcr the penalty of the bond to be satisfied on payment of the damages, which were assessed at $5,081.71. The breach of official duty assigned in the declaration was a failure of the principal to pay over to his successor the amounts remaining in his hands at the end of his term belonging to the various funds of the county. Sundry objections are urged to the ruling of the court in admitting and rejecting testimony, etc.; but the principal question in the case is whether the sureties can be allowed to falsify the reports made and records kept by the county treasurer, and show that he did not in fact receive from his predecessor in office, the moneys which by said reports and records he charged himself with. The amount so reported as received from his predecessor, Thomas W. Cole, who was his father, was much greater than his deficit, and if the sureties may show that it was not so received, then there was no deficit and no cause of action upon the bond in suit. In most of the cases cited arising in this State, where the books and reports of the principal have been held conclusive in the sureties, the officer was his own successor. It was so in Roper v. Sangamon Lodge 91 Ill. 518; Morley v. Town of Metamora, 78 Ill. 394; City of Chicago v. Gage, 95 Ill. 593, and Longan v. Taylor, 130 Ill. 412, which may be regarded as typical cases. Manifestly there are considerations applicable when the officer succeeds himself, which are not' when he succeeds another. Chief among these is the proposition, that, where one is his own successor, the money is presumed to be in his hands and the law transfers any balance to the second term. In the Gage case, supra, the Supreme Court discusses quite fully the reasons which should require the sureties to be held concluded by whatever concludes the principal, and cite many adjudged cases in support of the position there taken. It is unnecessary, therefore, to do more than refer to the very elaborate treatment of the subject to be found in that opinion. But there is one aspect of this case peculiar to it, and, as we think, the argument suggested thereby is of irresistible force. The predecessor of the principal defendant here had given his official bond, upon which he and his sureties were liable for his failure to pay over the money in his hands at the end of his term. It was of the highest importance to those sureties, and to the public, to know the actual condition of his cash account, and the truth as to the balance transferred by Mm to Ms successor, the present defendant. If he was really a defaulter, the public bad an interest in knowing the fact, so that prompt measures might he taken to enforce the liability of all parties on Ms bond, and it was no less important to the sureties to enable them to obtain protection as against him and to adjust their rights as to contribution among themselves. If the default is concealed for four years many changes will occur, and it needs no argument to show that such concealment would furnish a serious ground of complaint by all parties, whether public or private, who may be affected by the fact of default. To allow the successor, of the defaulter to cover up the delinquency by admitting that he had received the money and then, at the end of Ms term of four years, to avow it as a defense to an action on Ms bond, would be to enable Mm to shield a guilty official from prosecution and to perpetrate a gross fraud and entail great inconvenience and loss upon the public, and upon the sureties of the defaulter. Sound considerations of public policy forbid such a defense. The principal in the bond is estopped to deny the truth of Ms own reports and records. It is a part of Ms official duty to keep correct accounts and make correct reports, and to secure the performance of this duty, is one of the objects and conditions of the bond. He can not be heard to falsify Ms own official records, and whatever binds him in this respect should bind bis sureties. The present case very forcibly illustrates the impolicy of allowing an incoming treasurer to cover up the default of his predecessor. The latter was the father of the former. The relation thus existing, no doubt, induced the alleged false record, the promise to make up the balance being accepted instead of the cash. It is unnecessary to enlarge upon this feature of the case. Therefore, upon the chief question involved, we are of opinion the ruling of the Circuit Court was right. It is not deemed necessary to consider and discuss in detail various minor points urged by appellants as to the admission of evidence; for, as we understand it, unless the proposed defense can he made, there is no doubt of liability to the extent established by the judgment. Affirmed.